United States Court of Appeals
                        For the First Circuit

No. 13-9003

                    IN RE: ATLAS IT EXPORT CORP.,

                               Debtor.


                      PINPOINT IT SERVICES, LLC,

                              Appellant,

                                  v.

              NOEMI LANDRAU RIVERA, CHAPTER 7 TRUSTEE OF
                        ATLAS IT EXPORT CORP.,

                              Appellee.


              APPEAL FROM THE BANKRUPTCY APPELLATE PANEL
                         FOR THE FIRST CIRCUIT


                                Before

                    Thompson, Lipez, and Kayatta,
                           Circuit Judges.


     Rafael Pérez-Bachs, with whom McConnell Valdés LLC was on
brief, for appellant.
     Rafael A. González Valiente, with whom Latimer, Biaggi, Rachid
& Godreau, LLP was on brief, for appellee.



                            August 4, 2014
          THOMPSON, Circuit Judge.

                                  Overview

          This is a bankruptcy case, though the parties go at it

like a couple of bare-knuckle brawlers, hurling a barrage of

arguments (and trash talk!) at each other at every turn.            We need

not jump too deeply into the fray, however, because we lack

jurisdiction over the appeal.        We will explain our holding — which

makes new law for this circuit — shortly.         First, some background.

                               The Combatants

          In   one   corner,    we   have    Pinpoint   IT   Services,    LLC.

Pinpoint is a Virginia company with a principal place of business

in Virginia.   In the other corner, we have Noemi Landrau Rivera,

the Chapter 7 bankruptcy trustee for Atlas IT Export Corp.               Atlas

was a Puerto Rico company with a principal place of business in

Puerto Rico.

                     Dueling Federal-Court Lawsuits

          During late 2010 and early 2011, Pinpoint and Atlas filed

dueling federal-court actions based on a 2009 contract between

them. Here is the CliffNotes version of what happened. Atlas sent

Pinpoint a letter requesting that it preserve certain evidence in

anticipation of future litigation.           Pinpoint then threw what it

hoped would be a knockout blow, suing Atlas in the Eastern District

of Virginia (the "Virginia action") on the theory that Atlas — and

not Pinpoint — had breached the contract between them.           After some


                                     -2-
procedural dustups not relevant here, Atlas moved to change venue

to the District of Puerto Rico.      But before the judge could rule,

Atlas sued Pinpoint in the District of Puerto Rico (the "Puerto

Rico action").    Pinpoint filed its answer and counterclaim in the

Puerto Rico action, the latter of which simply said that Pinpoint

"incorporates by reference" its complaint in the Virginia action.

A few weeks later, the judge in the Virginia action denied Atlas's

change-of-venue motion, emphasizing (among other things) that a

plaintiff's choice of forum is entitled to "substantial" deference,

that Pinpoint picked a forum where most of the events giving rise

to   the   Virginia   action    occurred,    and   that   the    balance   of

convenience did not favor the District of Puerto Rico. Atlas filed

its answer and counterclaim in the Virginia action.             And Pinpoint

asked the judge in the Virginia action to enjoin the Puerto Rico

action from continuing.

                 Squaring Off in the Bankruptcy Court

            About two months after answering and counterclaiming

Pinpoint in the Virginia action, Atlas filed for bankruptcy under

Chapter 7 of the Bankruptcy Code.           What typically happens in a

Chapter 7 bankruptcy is that the debtor gives up non-exempt assets

and in exchange gets relief from certain debts — thus scoring a

"fresh start" of sorts.        Marrama v. Citizens Bank of Mass., 549
U.S. 365, 367 (2007).    Anyway, Pinpoint filed a proof of claim in

the bankruptcy case, claiming Atlas owed it $75,000.            And Landrau


                                    -3-
Rivera became the trustee in the case, called into service by the

United States Trustee's office.

          Atlas's filing automatically stayed the Virginia and

Puerto Rico actions, naturally.         See 11 U.S.C. § 362(a).   The

judges in both actions entered orders recognizing that reality.

But Atlas and the trustee (which is how we will refer to Landrau

Rivera from now on) asked the bankruptcy court to modify the stay

so the Puerto Rico action could go forward.     Pinpoint then renewed

its request that the judge in the Virginia action enjoin the Puerto

Rico action, noting that the judge in the Virginia action did not

rule on its original injunction request before the automatic stay.

But that judge denied that motion.          Acting on Atlas and the

trustee's request for stay relief, the bankruptcy court heard from

the trustee that the stay modification should cover not only

Atlas's continued prosecution of its complaint in the Puerto Rico

action but also Pinpoint's prosecution of its counterclaim.       The

bankruptcy court asked Pinpoint's counsel how modifying the stay

like this would prejudice his client.        His answer was that the

Puerto Rico action was "duplicative" of the Virginia action.

Unpersuaded by Pinpoint's protests, the court modified the stay as

Atlas and the trustee had requested, allowing the Puerto Rico




                                  -4-
action (both Atlas's claims and Pinpoint's counterclaims) "to

proceed to judgment."1

          Apparently feeling like it had been sucker punched,

Pinpoint asked the bankruptcy court to modify the stay so the

Virginia action could go forward too.      The gist of Pinpoint's

argument was that the stay kept the judge in the Virginia action

from applying the "first-filed" rule.    What that rule basically

says is that if two district courts have jurisdiction over the same

controversy, then the court with the "first-filed" action should

typically get first dibs on deciding the case.   See Codex Corp. v.

Milgo Elec. Corp., 553 F.2d 735, 737 (1st Cir. 1977) (noting that,



     1
        Pinpoint later appealed this decision to the Bankruptcy
Appellate Panel ("BAP," for short).      The BAP asked Pinpoint's
counsel at oral argument how this edict adversely affected his
client, and he responded that that decision meant Pinpoint could
only litigate the Puerto Rico action, an action — the argument
continued — that must give way to the first-filed Virginia action.
See Pinpoint IT Servs., LLC v. Atlas IT Export, LLC (In re Atlas IT
Export, LLC), 491 B.R. 192, 195 (B.A.P. 1st Cir. 2013).
Ultimately, the BAP reasoned like so: Concluding that an automatic
stay has zero effect on a debtor's ability to sue others, the BAP
said the bankruptcy court's ruling "had no impact whatsoever on
[the trustee's] power to litigate Atlas' claims against Pinpoint."
Id. at 195. "Thus," the BAP wrote, "to the extent the order on
appeal ostensibly freed her to do so, it was a non-event." Id.
And the BAP found the ruling aggrieved Pinpoint not one bit,
stressing that Pinpoint could still ask the Puerto Rico district
court to "transfer" the Puerto Rico action to Virginia or "stay[]"
the Puerto Rico action in favor of the Virginia action. Id. at
195-96.    So the BAP dismissed Pinpoint's appeal for lack of
standing. Id. at 196. And we summarily affirmed in an unpublished
judgment. See Pinpoint IT Servs., LLC v. Atlas IT Export, Corp.
(In re Atlas IT Export, Corp.), No. 13-9005 (1st Cir. Aug. 6, 2013)
(concluding — "[f]or substantially the same reasons" given by the
BAP — that Pinpoint had no standing to prosecute that appeal).

                               -5-
like most, this rule is not without exceptions, and adding that

"[w]hile the first-filed rule may ordinarily be a prudent one, it

is so only because it is sometimes more important that there be a

rule than that the rule be particularly sound").2             And Pinpoint

insisted   that    because   the   bankruptcy   court   had   modified   the

automatic stay to let the "second-filed action" (the Puerto Rico

action) proceed "first, it would turn the first-filed rule on its

head not to allow the first-filed action" (the Virginia action) to

proceed too.3     But, the bankruptcy court stressed, Pinpoint had not

shown how it might be harmed if the parties had to spar over the

first-filed rule before the judge in the non-stayed Puerto Rico

action.    And because the first-filed issue can be "actively

litigated in the district court of Puerto Rico," the bankruptcy

court expressly avoided taking a position on that issue. Also, the

court said, lifting the stay in the Virginia action would adversely

affect the bankruptcy estate.         That is so, to quote the court,

"because as proffered by the trustee, the estate does not have

counsel in Virginia and sufficient funds on hand to hire counsel to

defend itself against Pinpoint's claim in Virginia or to prosecute


     2
       See also Cianbro Corp. v. Curran-Lavoie, Inc., 814 F.2d 7,
11 (1st Cir. 1987) (noting that "[w]here identical actions are
proceeding concurrently in two federal courts, entailing
duplicative litigation and a waste of judicial resources, the first
filed action is generally preferred in a choice-of-venue
decision").
     3
       We removed all unnecessary bolding from this quote. And we
will do that for all quotes appearing in the rest of this opinion.

                                     -6-
its counterclaim in the Virginia litigation."4     And, the court

found, granting Pinpoint's pined-for stay relief would disserve

efficiency concerns, because a "similar" case — i.e., the Puerto

Rico action — is "already going forward."    So having found that

Pinpoint had not shown "cause" to lift the automatic stay, the

court denied the motion.     See 11 U.S.C. § 362(d)(1) (letting

bankruptcy courts lift automatic stays for "cause").

          An unhappy Pinpoint appealed to the BAP.     But the BAP

eventually concluded that the order did not amount to a "final"

decision from which Pinpoint could appeal as a matter of right.

The challenged order, the BAP reasoned, only decided that Pinpoint

could not "presently proceed in the United States District Court

for the Eastern District of Virginia, based upon principles related


     4
       "Does the trustee have assets to hire counsel in Virginia?"
the bankruptcy court asked the trustee's lawyer at the hearing on
Pinpoint's stay-relief motion.     "[W]e only have five thousand
dollars," the trustee's attorney answered, which
     is not enough to even start to hire somebody to litigate
     that. The retainer would probably be more than the five
     thousand dollars we have available.
          We do have counsel in Puerto Rico who's willing to
     prosecute the case on a percentage basis, which . . .
     does not put a burden on the estate, the creditors or
     Pinpoint. But, in Virginia, that is not the case.
          So, it would . . . probably . . . put an end to the
     litigation, . . . kill, in other words, the [estate's]
     major asset[].
The trustee herself later proffered that if the stay was lifted as
requested then "the estate would be harmed because it does not have
any funds right now to hire" a Virginia lawyer to litigate the
Virginia action.    Pinpoint's lawyer did not object to either
proffer. "[W]ould you like to sit the trustee down [i.e., would
you like her to take the stand]?" the court asked Pinpoint's
attorney — to which he replied, "No, no."

                               -7-
to judicial economy, as well as the best interests of the estate

and creditors."    But — to quote the BAP again — the order did not

bar Pinpoint from trying "to prove its case, or from arguing the

'first-to-file rule,' in the United States District Court for the

District of Puerto Rico."       Consequently, the BAP dismissed the

appeal for lack of jurisdiction.          Not willing to throw in the

towel, Pinpoint appealed that decision to us (which is what this

opinion deals with).

           Pinpoint then asked the judge in the Virginia action to

enjoin   the   Puerto   Rico   action,    arguing   that   the   trustee's

litigation tactics in Puerto Rico's federal district court flew in

the face of the first-filed rule.        Atlas counterpunched by filing

an adversary complaint in the bankruptcy case, charging Pinpoint

with violating the automatic stay and asking for sanctions plus

injunctive relief against its foe.       Unimpressed, Pinpoint moved to

dismiss the adversary proceeding: letting the trustee proceed with

the Puerto Rico action offended the "first filed rule" and thus

entitled Pinpoint to file "defensive pleadings" like the injunction

request without running afoul of the automatic stay — or so

Pinpoint argued.   But given Pinpoint's appeal here from the denial

of its stay-relief request, the judges in both actions opted to

suspend all proceedings in their courts and defer ruling on the

motions pending our decision.




                                   -8-
                          Our Jurisdiction

                                 The Issue

           What is before us is Pinpoint's appeal from the BAP's

judgment dismissing Pinpoint's challenge to the bankruptcy court's

no-stay-relief order.   True to form, the parties bloody each other

with arguments, this time tussling over our jurisdiction to hear

Pinpoint's appeal (we have it, Pinpoint insists; not so, says

Atlas) as well as the merits of that appeal (the decisions of both

the bankruptcy court and the BAP violated the first-filed rule,

Pinpoint   exclaims;   hardly,    argues     Atlas).   We   begin    —   and

ultimately end — with the jurisdiction issue.

           Pinpoint bases our jurisdiction on 28 U.S.C. § 158(d)(1),

which so far as relevant here lets us review appeals from "final

decisions, judgments, orders, and decrees" by the BAP.5                  The

question then is whether the BAP's dismissal of Pinpoint's BAP

appeal for lack of finality amounts to a "final" order.             But the

answer depends on whether the bankruptcy court's order denying

Pinpoint stay relief constitutes a "final" order. We think that it

does not, though we readily admit that this is no easy legal issue.




     5
       See generally Bullard v. Hyde Park Savings Bank (In re
Bullard), No. 13-9009, 2014 WL 1910868, at *2 (1st Cir. May 14,
2014) (discussing in exquisite detail the general paths for
appealing bankruptcy decisions).

                                    -9-
                         First Principles

          Normally we treat a federal-court action as a "'single

judicial unit'" from which only one appeal can be made.   In re Saco

Local Dev. Corp., 711 F.2d 441, 443 (1st Cir. 1983) (Breyer, J.).

But because a bankruptcy case is quite often a conglomeration of

separate cases that lives on for many years, we take a flexible

approach to finality here, giving that requirement "a 'practical'

rather than a 'technical' construction."    In re Parque Forestal,

Inc., 949 F.2d 504, 508 (1st Cir. 1991) (quoting Gillespie v. U.S.

Steel Corp., 379 U.S. 148, 152 (1964), overruled in part on other

grounds by Hartford Underwriters Ins. Co. v. Union Planters Bank,

N.A., 530 U.S. 1 (2000)) ("Parque," from here on out); see also

Bullard, 2014 WL 1910868, at *2.   For example, we have stamped an

order "final" where "there is no possibility [at the time of

appeal] that [the] order will be changed or become moot, or that

'piecemeal appeals' will waste the time of this court or the

parties" — indicators of finality, one and all.    See Parque, 949
F.2d at 508.   What this means is that in the world of bankruptcy,

"final" does not just describe the last order entered at the case's

end — you know, the one "that ultimately disposes of all the

debtor's assets on the basis (perhaps) of the results of many

individual proceedings and controversies taking place over many

years within the context of the overall bankruptcy case." Tringali

v. Hathaway Mach. Co., 796 F.2d 553, 558 (1st Cir. 1986) (Breyer,


                               -10-
J.).       No, "final" includes an order that decides all — repeat, all

— the issues "of a 'discrete dispute within a larger case.'"           Id.

(quoting In re Am. Colonial Broad. Corp., 758 F.2d 794, 801 (1st

Cir. 1985) (henceforth, "Colonial")); see also Bullard, 2014 WL
1910868, at *3 n.5.

                            Extra-Circuit Caselaw
                        On Orders Denying Stay Relief

               Now consider orders dealing with stay-relief requests.

Orders granting stay relief are orders "disposing of a discrete

dispute" and so are final and appealable as of right — on this

point every circuit (including this one) that has considered the

question agrees.6       They are final, we have said, echoing the Third

Circuit, because "'[n]othing more need be done by the district

court or the bankruptcy court on the matter of the automatic

stay.'"7      As for orders denying stay relief — which is the focus of

our attention today — the vast majority of the circuits that have

reviewed the matter consider all such edicts final and appealable

too,       regardless   of   circumstances.8   Judge    Kayatta's   dissent


       6
       See Tringali, 796 F.2d at 558; 1 Collier on Bankruptcy
¶ 5.09, at 5-51 (Alan N. Resnick & Henry J. Sommer eds., 16th ed.
2014).
       7
       Tringali, 796 F.2d at 558 (quoting In re Comer, 716 F.2d
168, 172 (3d Cir. 1983)).
       8
        See, e.g., Eddleman v. U.S. Dep't of Labor, 923 F.2d 782,
784-85 (10th Cir. 1991), overruled in part on other grounds by
Temex Energy, Inc. v. Underwood, Wilson, Berry, Stein & Johnson,
968 F.2d 1003, 1005 n.3 (10th Cir. 1992); In re Lieb, 915 F.2d 180,
185 n.3 (5th Cir. 1990); Sonnax Indus., Inc. v. Tri Component

                                      -11-
emphasizes this point.      We do not diminish the importance of the

other circuits supporting the blanket rule (which is what we call

it). But we see nothing inherently troubling about contributing to

a circuit split.     The numbers favoring a rule do not necessarily

mean that the rule is the best one.        Indeed, there is an observable

phenomenon in our courts of appeal and elsewhere — sometimes called

"herding" or "cascading" — where decisionmakers who first encounter

a particular issue (i.e., the first court to consider a question)

are more likely to rely on the record presented to them and their

own reasoning, while later courts are increasingly more likely to

simply go along with the developing group consensus.              Andrew F.

Daughety & Jennifer F. Reinganum, Stampede to Judgment: Persuasive

Influence and Herding Behavior by Courts, 1 Am. L. & Econ. Rev. 158

(1999).   We think it is always incumbent on us to decide afresh any

issue of first impression in our circuit.

            Lots of courts reached that blanket rule primarily by way

of analogy, saying things like:            a "denial of relief from an

automatic    stay   in   bankruptcy   is    equivalent   to   a   permanent



Prods. Corp. (In re Sonnax Indus., Inc.), 907 F.2d 1280, 1284-85
(2d Cir. 1990); Barclays-Am./Bus. Credit, Inc. v. Radio WBHP, Inc.
(In re Dixie Broad., Inc.), 871 F.2d 1023, 1026 (11th Cir. 1989);
Crocker Nat'l Bank v. Am. Mariner Indus. (In re Am. Mariner
Indus.), 734 F.2d 426, 429 (9th Cir. 1984), overruled in part on
other grounds by United Sav. Ass'n of Tex. v. Timbers of Inwood
Forest Assocs., Ltd., 480 U.S. 365 (1988); Grundy Nat'l Bank v.
Tandem Mining Corp., 754 F.2d 1436, 1439 (4th Cir. 1985); Aetna
Life Ins. Co. v. Leimer (In re Leimer), 724 F.2d 744, 745-46 (8th
Cir. 1984).

                                  -12-
injunction and is thus a final order."9    Even there, an important

factor was whether the complained-about order fully decided the

issue that sparked the stay-relief request in the first place.10

            But not every circuit that has confronted this question

has signed on to that blanket rule.11     We have in mind the Third

Circuit, whose approach is of a decidedly less categorical stripe,

reflecting a fact-specific, case-by-case style of analysis.12   Take

West, for example.    The government there moved for relief from the

automatic stay so that it could try to cancel its contract with the

debtor.13    The bankruptcy court denied the motion, the district




     9
       Sonnax Indus., Inc., 907 F.2d at 1285; accord Eddleman, 923
F.2d at 784-85; Leimer, 724 F.2d at 746.
     10
       See Quigley Co. v. Law Offices of Peter G. Angelos (In re
Quigley Co.), 676 F.3d 45, 51 (2d Cir. 2012) (citing Sonnax and
explaining that an order denying stay relief is "final" if "the
bankruptcy court has not indicated that it contemplates further
proceedings on the question of relief from the stay"); Eddleman,
923 F.2d at 784 (noting the argument that the appealed-from order
"settle[d] the question of whether the automatic stay applie[d]" to
the government's administrative action against the debtors);
Leimer, 724 F.2d at 744-45 (concluding that the relevant order was
"final" because the bankruptcy court had definitively decided the
issue that drove the stay-relief request — i.e., whether the
creditor was the sole owner of certain land, entitling it to sell
the property in a state-court proceeding, free from the automatic
stay).
     11
       See In re West Elecs. Inc., 852 F.2d 79, 82 (3d Cir. 1988)
("West," to save some keystrokes).
     12
          See id.
     13
          Id. at 80-81.

                                 -13-
court affirmed, and the government appealed.14             Discussing ordinary

signs of finality, the Third Circuit noted that "finality in

bankruptcy matters" occurs "when nothing remains for the [lower]

court to do."15        Canvassing the authorities elsewhere "broadly"

holding "that an order denying relief from the automatic stay is

final,"    the   Third      Circuit    stressed    that    those       edicts       had

"conclusively"    decided      the    contested    issue   so    that       from    the

creditor's perspective the bankruptcy court had "nothing further"

to do.16    The Third Circuit then contrasted the challenged order

from one that denied stay relief "without prejudice because the

record was incomplete, discovery was ongoing or the court required

further    research    on   the   issue   before    it"    —    each    a    sign    of

nonfinality.17    Ultimately, the Third Circuit concluded that the

appealed-from edict was indeed final because the bankruptcy court

had considered and rejected the government's legal arguments about

whether it was entitled to cancel the contract:                 "the consequence

of the bankruptcy court's decision," the court wrote, "was to

reject the government's legal positions as the passage of time



     14
          Id. at 81.
     15
        Id. (internal quotations omitted) (quoting In re Meyertech
Corp., 831 F.2d 410, 414 (3d Cir. 1987), in turn quoting Universal
Minerals, Inc. v. C.A. Hughes & Co., 669 F.2d 98, 101 (3d Cir.
1981)).
     16
          Id. at 81-82 (discussing Leimer).
     17
          See id. at 82.

                                       -14-
would not have made them more tenable."18             Note too that the Third

Circuit did not get bogged down over whether the government's

right-to-cancel argument was spot-on; it simply eyed the bankruptcy

court's order to see if the lower court had decided that discrete

issue.

                                  Our View

            Pinpoint thinks the blanket rule should be the law in

this circuit.     Atlas, not so much.        Until today we have found it

unnecessary to take a position on the issue.             See United States v.

Fleet Bank of Mass. (In re Calore Express Co.), 288 F.3d 22, 34

(1st Cir. 2002) ("Calore," for the rest of the opinion) (declining

to "reach the question whether a bankruptcy court's refusal to lift

the automatic stay may ever lack finality").             But the opening bell

has sounded for us to address this issue and so we go the distance.

            Calore     actually   helps    point      the   way.    There   we

highlighted the caselaw underlying the blanket rule, see id.

(explaining that "[n]umerous circuits have held that a district

court's affirmance or reversal of the bankruptcy court's decision

whether    to   lift   the   automatic    stay   is    final,   often   without

qualifying that holding") — the very caselaw Pinpoint pins its

jurisdictional hopes on.       But we chose not to embrace the blanket

rule right then and there. Instead we found finality existed there

because (a) the bankruptcy court's order "decide[d] the relevant


     18
          Id.

                                    -15-
dispute" that prompted the stay-relief request — i.e., whether the

court should lift the stay so the government could set off claims

of two federal agencies (including the IRS) against the debtor's

contract claims against the government — and because (b) the

appellant would have no recourse if we did not consider it "final."

See id. at 34-35.

          What we did in Calore jibes with our past decisions

(spotlighted above), which (a) require us to keep in mind the

uniqueness of bankruptcy litigation, with its multiple layers of

proceedings within proceedings and its many moving parts; and which

(b) command us to scout for finality indicators, like whether the

disputed order conclusively decided a discrete, fully-developed

issue — an order that, at the time of the appeal, will not be

changed or be mooted and is not reviewable elsewhere.    See, e.g.,

Parque, 949 F.2d at 508; Tringali, 796 F.2d at 558.     And respect

for the path marked by our prior cases — Tringali, Parque, and

Calore, for example — requires us to reject the blanket rule that

denials of stay relief are always final, no ifs, ands, or buts.   As

we see things, that rule clashes with our caselaw because it turns

a cold shoulder to bankruptcy's unusual nature and makes an order's

appealability turn on the label affixed to it ("order denying stay

relief," and the like) rather than on finality telltales.

          As for what appears to be one of the blanket rule's

animating ideas — that an automatic stay is like an injunction and


                               -16-
so is final and appealable — here is our take:               Yes, an automatic

stay enjoins parties from acting.          See Soares v. Brockton Credit

Union (In re Soares), 107 F.3d 969, 975 (1st Cir. 1997).             But it is

different from an injunction. That is because the operation of the

stay is the default position.       See id.     Congress in its wisdom has

already decided that the parties' interests are best protected by

automatically staying litigation against the bankrupt. See id. In

other words, Congress has already decided the balance of equities

—   with   that   balance   being   one    of   the   four    elements   for   a

preliminary injunction. See Mercado-Salinas v. Bart Enters. Int'l,

Ltd., 671 F.3d 12, 19 (1st Cir. 2011) (listing likelihood of

success, risk of irreparable harm, balance of equities, and the

public interest as the four time-honored preliminary-injunction

factors).    Consequently, the automatic stay's continued operation

— thanks to the denial of stay relief — should not be treated for

finality purposes like an injunction entered at the case's start

after a judge has sifted the familiar injunction factors.                  See

generally Sunshine Dev., Inc. v. FDIC, 33 F.3d 106, 113 (1st Cir.

1994) (commenting that "[b]ecause the automatic stay is exactly

what the name implies — 'automatic' — it operates without the

necessity for judicial intervention").

            As for the other much-touted benefits of this (and

frankly any other) blanket rule — uniformity and judicial economy

— we are not convinced that these ends are best served by stamping


                                    -17-
all    denials    of     automatic    stay   relief    immediately      appealable.

Indeed, it is a narrow view of judicial economy that attributes

time savings to a blanket jurisdictional rule here. Sure, it would

make the jurisdictional-review section of our opinions a one-

sentence pronouncement that requires little, if any, analysis. But

it is far from certain that a particular bankruptcy case — or

bankruptcy cases in the aggregate — would be more efficient with a

blanket rule of appealability.            Bankruptcy courts deny relief from

the automatic stay based on circumstances that are often rapidly

changing and on records that are not fully developed.                        Letting

parties appeal as of right in such situations inevitably will

result    in    appeals     that    are   superseded    by    events    in   related

proceedings.        A more nuanced approach avoids this unnecessary

judging.         Also,    without     a   blanket     rule,   parties    will      not

reflexively appeal from the denial of a request for relief from the

automatic stay.           Instead, they will have to think through the

finality issue themselves given the guidance provided here.                       That

self-policing by the parties will contribute to overall judicial

economy in bankruptcy cases.

               The short of this long analysis is that we reject

Pinpoint's       preferred       blanket-rule    approach.      Like     the   Third

Circuit, we think it possible that in some cases an order denying

stay    relief    may     lack     finality.     Everything     depends      on    the

circumstances, naturally:              taking into account the particular


                                          -18-
order's reasoning and effect, an inquiring court must determine —

consistent with our past opinions on finality — whether that edict

definitively decided a discrete, fully-developed issue that is not

reviewable somewhere else. See Tringali, 796 F.2d at 558. If yes,

the order is final; if no, it is not.       Lawyers and judges please

take note, however:   the inquiry turns not on whether the order

conclusively decided the merits of the underlying litigation (a

mistake made in some BAP decisions19), but rather (as we just said)

on whether the order conclusively decided the fully-developed,

unreviewable-elsewhere issue that triggered the stay-relief fight

below.

                              Application

          When measured against the correct standard, the order

denying stay relief here is not final (though it certainly is a

close call).   Here is why.

          What prompted Pinpoint's stay-relief plea was a venue

concern — that the first-filed rule requires the lifting of the

stay so that the judge in the first-filed Virginia action can

referee the contract dispute. That is the relevant discrete issue,

not (to be clear) which party should win the contract suit.    But in

concluding that Pinpoint had not shown cause for stay relief, the

bankruptcy court specifically avoided deciding the first-filed



     19
        See Caterpillar Fin. Servs. Corp. v. Braunstein (In re
Henriquez), 261 B.R. 67, 71 n.6 (B.A.P. 1st Cir. 2001).

                                 -19-
issue — remember, the court relied instead on its finding that

Pinpoint's     stay-relief   bid     clashed   head-on   with   other

considerations, including important efficiency interests. Critical

to the court's reasoning was the fact that Pinpoint can litigate

the first-filed issue in the Puerto Rico action, which the court

had un-stayed so that the parties could duke it out on the contract

claims.

             The judge in the Puerto Rico action has not yet had a

chance to weigh in on the venue-related, first-filed issue.       But

once he does, he could conclude that the first-filed rule applies

and that he must stay his own proceedings or consolidate them with

the Virginia action (thereby shipping the whole case to Virginia).

And if that happens, then Pinpoint can ask the bankruptcy court for

stay relief based on that turn of events.      If, however, the judge

in the Puerto Rico action decides that the first-filed rule does

not apply and that venue is proper there, Pinpoint can again ask

the bankruptcy court to lift the stay against the Virginia action,

on the theory that it has no other way to stop the parallel action

in Puerto Rico.      Either way, the bankruptcy court will get to

decide the stay-relief question again, this time on a better-

developed record.     And the court may very well lift the stay,

depending on how the first-filed question is decided.20


     20
        This is very much like the type of situation the Third
Circuit had in mind in West. Here, "the record was incomplete"
because the bankruptcy court did not have the benefit of a district

                                   -20-
          Or, to look at this another way:     Basically what the

bankruptcy court did was specify the venue (the Puerto Rico

district court) that gets first crack at deciding the first-filed

issue — a decision that will reveal which federal court (Puerto

Rico's or Virginia's) gets to preside over the contract case.   So,

as the situation now stands, Pinpoint can litigate everything — the

first-filed issue and the contract imbroglio.      It just has no

guarantee that it will litigate in its preferred venue.         Cf.

generally Codex Corp. v. Milgo Elec. Corp., 553 F.2d 735, 737 (1st

Cir. 1977) (holding that orders granting or denying venue transfer

are customarily not appealable as of right).       Ultimately this

concatenation of circumstances — an order that does not decide the

first-filed issue (the very issue that prompted Pinpoint's stay-

relief effort), but instead leaves Pinpoint free to go toe-to-toe

with Atlas on that issue in another forum, with a possibility that

Pinpoint will get what it wants in the end — undercuts Pinpoint's

finality claim.21


court's decision on the first-filed issue.   See 852 F.2d at 82.
     21
         Quoting   Sonnax,    Judge  Kayatta   argues   that   our
"jurisdictional ruling will necessarily require a full briefing of
all issues and consume as much judicial resources as an appeal."
907 F.2d at 1285. Not so. We, for example, have not said who's
right or who's wrong on the first-filed issue. All we have done is
looked to see whether the bankruptcy court considered and decided
that discrete issue. But "by sending the case to Puerto Rico for
a resolution of the first-filed issue," Judge Kayatta adds, "the
bankruptcy court did indeed decide that dispute finally against
Pinpoint," because, he suggests, the court basically blocked the
judge in the Virginia action from deciding the competing-venue

                               -21-
            On the ropes, Pinpoint tries to pound away on several

fronts.    But not a single blow lands.

            For openers Pinpoint pounces on a passage in Calore

saying that we have "jurisdiction to review an order of the

bankruptcy court refusing to lift the automatic stay when the order

resolves   all   issues   between   the    parties." 288 F.3d   at   28.

According to Pinpoint, that excerpt must mean that an order denying

stay relief is final if "there are no unresolved issues between the

parties pending in the bankruptcy court and only in the bankruptcy


issue.    Again, though, the effect of the bankruptcy court's
combined rulings is limited to identifying the federal venue where
the parties can raise certain venue-related arguments. And as we
just noted in a case parenthetical above, venue-transfer orders are
typically not appealable as of right. See, e.g., Codex Corp., 553
F.3d at 737. Judge Kayatta says the better analogy to what took
place here is to a decision by one federal court (the bankruptcy
court) to enjoin a litigant (Pinpoint) from pursuing a parallel
action (the Virginia action) in another federal court (Virginia
federal court). A decision like that — when entered by a federal
district court — is appealable, he writes.        With respect, we
believe his analogy is inapt because it fails to account for the
fact that it is the statutorily-imposed automatic stay — not the
order of a dueling court — that actually temporarily enjoins
Pinpoint's Virginia efforts during the pendency of the bankruptcy.
     Judge Kayatta also describes this case as one where "one
federal court (the bankruptcy court) has, by refusing to lift the
automatic stay, left in place an injunction barring Pinpoint from
continuing to pursue a lawsuit in another federal court, which has
not surrendered venue, but has instead determined that it is the
proper venue for the action." And he reminds everyone that before
Atlas's game-changing bankruptcy filing, "[t]he Virginia court
. . . , in a reported decision, . . . denied Atlas's motion to
transfer the Virginia action to Puerto Rico." But as we have taken
some pains in this opinion to explain, no court — neither the
Virginia or Puerto Rico federal courts nor the bankruptcy court —
has yet decided what the proper venue for the action is under the
first-filed rule.     Ultimately, then, Judge Kayatta's line of
analysis does not change our thinking.

                                    -22-
court."   It matters not — the thesis runs — that the order leaves

an issue like the first-filed rule resolvable in a non-bankruptcy-

court forum.       And to Pinpoint's way of thinking, since the order

denying stay relief "left zero unresolved issues between the

parties pending resolution by the bankruptcy court," that order is

"'final' and appealable as a matter of right."

            Unfortunately for Pinpoint, a large problem looms.        Even

assuming (for argument's sake only) that its reading of Calore is

correct (and we intimate no view on the subject), there is an

adversary action in the bankruptcy court that could resolve the

first-filed issue in Pinpoint's favor — recall, Pinpoint put that

issue front and center there in moving to dismiss Atlas's adversary

complaint, telling the bankruptcy court things like the first-filed

rule demands that "if [Atlas's] claim against Pinpoint is to

proceed, it must proceed in the Virginia [federal] court."            And

that fact knocks the legs out from under Pinpoint's leadoff

argument.

            Wait    a   second,   exclaims   Pinpoint.   Atlas   initiated

adversary proceedings after the BAP deemed the order denying stay

relief non-final and dismissed Pinpoint's appeal for lack of

jurisdiction.      So "unless the BAP was reading tea leaves" when it

took that step, Pinpoint adds, "there was no pending bankruptcy

court adversary proceedings" to legitimize the BAP's dismissal.

How this chronology affects our jurisdiction Pinpoint does not say.



                                     -23-
But even continuing to assume (again, without deciding) that the
presence of an adversary proceeding matters for jurisdictional
purposes (and we whisper no hint either way) the record before us
does include an unresolved adversary proceeding in place. And that
fact kiboshes this line of argument.
            In something of a parting shot, Pinpoint says that it is
up to the judge in the Virginia action to decide the first-filed
issue,   not    the   judge   in   the   Puerto   Rico   action.   To   lend
plausibility to its point, Pinpoint leans heavily on Cadle Co. v.
Whataburger of Alice, Inc., 174 F.3d 599 (5th Cir. 1999). But even
assuming that Cadle squares with our circuit's law (and we say
nothing about whether it does or does not), that opinion holds that
the "second-filed court" can decide if the issues in the two cases
might substantially overlap. Id. at 605 (quoting Mann Mfg. Inc. v.
Hortex, Inc., 439 F.2d 403, 407 (5th Cir. 1971)).             A yes answer,
Cadle says, means that the "second-filed court" must then transfer
the case to the "first-filed court" to decide which case should
continue.      Id. at 606.     The import of all this is clear:         even
under Pinpoint's caselaw, the judge in the Puerto Rico action can
participate in any slugfest over the first-filed rule — which means
Pinpoint's final argument sails wide of the mark.

                                   Last Words

            Our work complete, we dismiss Pinpoint's appeal for lack
of jurisdiction.      Costs to Atlas. So ordered.



                       -Dissenting Opinion Follows-


                                      -24-
            KAYATTA, Circuit Judge, dissenting.                I agree with my

respected colleagues that Pinpoint's appeal provides no basis upon

which to reverse the ruling of the bankruptcy court refusing to

lift the automatic stay.        I nevertheless dissent from the judgment

of dismissal, because this court should decide this case by ruling

on the merits, rather than by creating a circuit split in order to

find the challenged order of the bankruptcy court non-appealable.

            Bankruptcy    law    is   an   area   in   which     uniformity   has

particular value. See Daniel A. Austin, Bankruptcy and the Myth of

"Uniform Laws", 42 Seton Hall L. Rev. 1081, 1135-39 (2012); Erwin

Chemerinsky, Decision-Makers: In Defense of Courts, 71 Am. Bankr.

L.J. 114-15 (1997) (pointing to "expertise and uniformity" as the

"two major advantages" of specialized bankruptcy courts).                And as

my colleagues acknowledge, seven of the eight other circuits that

have ruled on the appealability of orders denying relief from the

automatic   stay   have   held    that     such   orders   are    categorically

appealable.22   Even the Third Circuit, which was until now the only


     22
        See Sonnax Indus., Inc. v. Tri Component Prods. Corp. (In
re Sonnax Indus., Inc.), 907 F.3d 1280, 1284-85 (2d Cir. 1990);
Grundy Nat'l Bank v. Tandem Mining Corp., 754 F.2d 1436, 1439 (4th
Cir. 1985); In re Lieb, 915 F.2d 180, 185 n.3 (5th Cir. 1990);
Aetna Life Ins. Co. v. Leimer (In re Leimer), 724 F.2d 744, 745-46
(8th Cir. 1984); Crocker Nat'l Bank v. Am. Mariner Indus. (In re
Am. Mariner Indus.), 734 F.2d 426, 429 (9th Cir. 1984), overruled
in part on other grounds by United Sav. Ass'n of Tex. v. Timbers of
Inwood Forest Assocs., Ltd., 480 U.S. 365 (1988); Eddleman v. Dep't
of Labor, 923 F.2d 782, 784-85 (10th Cir. 1991), overruled in part
on other grounds by Temex Energy, Inc. v. Underwood, 968 F.2d 1003,
1005 n.3 (10th Cir. 1992); In re Dixie Broad., 871 F.2d 1023, 1028
(11th Cir. 1989).

                                      -25-
federal court of appeals to so much as feint in the direction of a

rule admitting of an exception, has itself never encountered an

order that fell within the exception it hypothesized.    Indeed, in

the dictum in which it postulated such an exception, the court

sketched that exception's contours so narrowly as to ensnare only

tentative orders--those that deny relief "without prejudice because

the record [is] incomplete, discovery [is] ongoing[,] or the court

require[s] further research on the issue before it."      See In re

West Elecs. Inc., 852 F.2d 79, 82 (3d Cir. 1988).23

          The majority is certainly correct that we should not join

our sister circuits simply to form a herd.      At the same time,

though, the majority cannot dispute the notion that, at the margins

(and this case is certainly there, see Majority Op., at 19),

uniformity has a positive value, especially in setting federal

bankruptcy law.    See, e.g., U.S. Const., art. I, § 8, cl. 4

(granting Congress the power to adopt "uniform Laws on the subject

of Bankruptcies throughout the United States").       And while the



     23
        My colleagues suggest that the bankruptcy court's order was
based on an incomplete record, "because the bankruptcy court did
not have the benefit of a district court's decision on the first-
filed issue." See Majority Op., at 20-21 n.20. But that is simply
no rejoinder to Pinpoint's argument that it is entitled to litigate
precisely that issue (i.e., the first-filed issue) in the Virginia
court. My colleagues do not explain, because they cannot explain,
what relevance the Puerto Rico district court's decision on the
first-filed issue will have on the purely legal question of whether
that court is entitled to decide that issue in the first place.
For that reason, this case, much like every case the Third Circuit
has ever confronted, falls outside the West Electronics exception.

                               -26-
majority speculates that its "more nuanced" approach preserves

resources and inhibits unnecessary appeals as compared to the

uniform    approach   of    seven   other   circuits,    my     knowledgeable

colleagues point to no appeal in any circuit -- ever -- that would

have been precluded or rendered less difficult by adoption of the

majority's    rule.    In   this    important    respect,     the   majority's

approach values abstraction borne of theory rather than pragmatism

borne of experience.

             My colleagues are also correct, of course, that relief

from the automatic stay differs from a typical injunction because

Congress   has   effectively    determined      that,   in    bankruptcy,   an

injunction is the default position.           And I need not quibble with

the conclusion that this determination represents an implicit

judgment that the equities in bankruptcy are more likely to weigh

in favor of an injunction, at least initially.               In this manner,

Congress has placed on the party opposing the automatic stay the

burden of seeking and justifying a change in the status quo.                So

far, so good.     Where the majority then errs conceptually is in

finding the reallocation of the burden of changing the status quo

to justify a heightened degree of stinginess in allowing an appeal

from a ruling preventing such a change.           This cannot be correct.

History,   custom,    and   practice   make     the   default    position   in

ordinary, non-bankruptcy civil cases "no injunction," thereby

placing the burden of seeking and justifying an injunction on the


                                    -27-
party desiring to change the tentative status quo. Yet it is clear

that appeals by parties who are unsuccessful in securing a status-

quo-altering injunction are routinely allowed.           In short, the

question of which party has the burden of changing the default

status quo has no logical bearing on the question of appealability.

In each instance, the lower court has exercised its equitable

jurisdiction in a manner that immediately resolves a putative claim

of irreparable harm.      And in each instance, an appeal should be

allowed to review that decision.

            Even under the majority's new test, the justification for

refusing to hear this appeal is weak. In concluding otherwise, the

majority swims even against the current in our own circuit. As the

majority correctly concedes, In re Calore, 288 F.3d 22, 34 (1st

Cir. 2002), did not decide whether a refusal to lift the automatic

stay is or is not always appealable.       Rather, it did only what it

needed to do: it decided that the refusal to lift the automatic

stay in that particular case was appealable.         And in making that

finding, the court relied simply on the fact that the bankruptcy

court   "clearly   did   decide   the   relevant   dispute   between   the

parties."    Id.   In the race-to-the-courthouse case now before us,

the relevant dispute concerns not which court hears the merits of

the case, but rather, which court will decide that question.           And

by sending the case to Puerto Rico for a resolution of the first-

filed issue, the bankruptcy court did indeed decide that dispute


                                   -28-
finally against Pinpoint.24   That relevant dispute may be rarified,

and any harm speculative. But those are reasons to deny the appeal

on the merits, not to create an idiosyncratic exception to the norm

that such orders are appealable.

          Twenty-four years ago, Judge Winter observed that "the

purpose of the finality rule, judicial economy," would not be

served by an ad hoc, case sensitive approach to determining

jurisdiction over orders denying relief from the stay.        In re

Sonnax, 907 F.3d at 1285.      The reasoning the majority provides

today proves that warning prescient, as the court finds itself

unable to decline jurisdiction without resting explicitly on an on-

the-merits rejection of Pinpoint's argument that, as an incident of

its status as first-filer, it is entitled to litigate not only the

merits of its case, but also its venue challenges, in Virginia.

See Majority Op, at 22 ("[E]ven under Pinpoint's caselaw, the judge

in the Puerto Rico action can participate in any slugfest over the



     24
        The majority suggests that if the judge in the Puerto Rico
action determines to proceed to the merits, "Pinpoint can again ask
the bankruptcy court to lift the stay against the Virginia action,
on the theory that it has no other way to stop the parallel action
in Puerto Rico." Majority Op., at 19. This is correct, but hardly
relevant.   For if the court in Puerto Rico accepts venue and
proceeds with the action, any effort to persuade the bankruptcy
court to allow the district court in Virginia to decide whether it
wants to belatedly join in a race to judgment hardly restores
Pinpoint to the position in which it found itself before the stay
took effect. The majority's suggestion that it will be sufficient
to close the barn door only later on, long after the horse has
left, illustrates perfectly why the rule permitting appeals is the
correct one.

                                -29-
first-filed rule, which means Pinpoint's final argument sails wide

of the mark."), 19 ("So, as the situation now stands, Pinpoint can

litigate    everything,      the    first-filed   issue   and   the    contract

imbroglio.      It just has no guaranty that it will litigate in its

preferred venue."); compare Sonnax, 907 F.3d at 1285 (warning that

"[t]he    jurisdictional     ruling    will   necessarily    require    a   full

briefing of all issues and consume as much judicial resources as an

appeal").25     As I understand the majority's rule, if Pinpoint were

correct    in     claiming     an     entitlement,      notwithstanding      any

countervailing consideration, to litigate venue in Virginia, we

would take jurisdiction.           Indeed, under the majority's rule, the

only cases in which there will be no jurisdiction are precisely

those cases, such as this one, in which the merits decision is

straightforward.       Because       the   majority's   jurisdictional      rule

requires us to analyze the merits even while it purports to shield

us from having to do so, the rule (which cannot be said to flow

from either a constitutional or a statutory requirement) fails even

to further the single aim--judicial economy--that could provide it

a justification.



     25
         My colleagues object to Judge Winter's observations,
responding that they, "for example, have not said who's right or
who's wrong on the first-filed issue." See Majority Op., at 21
n.21. But this deserves no special credit: Were my colleagues to
properly conclude, on the merits, that the bankruptcy court acted
permissibly when it allowed the issue to be decided in the Puerto
Rico litigation, it would be strange indeed if they then decided
the issue themselves.

                                       -30-
               The majority objects to this characterization, suggesting

that instead of deciding the merits, it need only characterize the

"effect" of the bankruptcy court's ruling.         But parsing out the

degree and extent of an injunction's effects on the parties will

often be not only an issue, but the key issue in considering the

merits of an appeal from an order denying relief from the automatic

stay.        Moreover, even in cases such as this one, in which the

merits could be easily disposed of, divining the "effect of the

bankruptcy court's combined rulings," see Majority Op., at 22-23

n.21, may be no easy task.

               Here, for example, my colleagues compare the order of the

bankruptcy court to an order transferring venue, which is not

appealable even if entered by a district court.       See id.   At first

blush, this seems a reasonable point.        Actually, though, an order

transferring venue is an order by one federal court surrendering

venue to another in a given action.          What has happened in this

case, by contrast, is that one federal court (the bankruptcy court)

has, by refusing to lift the automatic stay, left in place an

injunction barring Pinpoint from continuing to pursue a lawsuit in

another federal court, which has not surrendered venue, but has

instead determined that it is the proper venue for the action.26



        26
         The Virginia court has, in a reported decision, already
denied Atlas's motion to transfer the Virginia action to Puerto
Rico. See Pinpoint IT Servs. v. Atlas IT Export Corp., 812 F.
Supp. 2d 710 (E.D. Va. 2011).

                                    -31-
Such orders, when entered by the district courts of the United

States, are in fact routinely appealable.       Small v. Wageman, 291
F.2d 734, 734 (1st Cir. 1961) ("Since the appeal is from an order

of the District Court granting an injunction, this court clearly

has appellate jurisdiction under Title 28 U.S.C. § 1292(a)(1).").

In short, by mischaracterizing the effect of the order entered by

the bankruptcy court, the majority has insulated from interlocutory

review an injunction that would plainly be reviewable were it

entered by an Article III court, thus turning bankruptcy's more

"flexible approach to finality," see Majority Op., at 10, on its

head.

           All told, the majority's approach transforms what was

until today a non-issue into fodder for briefing and analysis in

the   nascent   sub-sub-specialty   of   Appellate   Jurisdiction   over

Bankruptcy Court Orders Denying Relief From Stay. Unless that area

draws only counsel who, unlike me, are able to confidently and

accurately anticipate how the fine nuances of the majority's

exception will apply in future cases, we will receive more briefing

on losing jurisdictional objections, and no less briefing on the

merits.    The majority barters away simplicity in exchange for

promised efficiency gains, but I fear that the deal will leave us

with neither.

           I would therefore proceed more directly and simply to the

merits of the appeal.     The bankruptcy court's order reasonably


                                -32-
balances competing claims of harm, protects the assets of the

bankruptcy estate against waste resulting from a race to the

courthouse, and deprives Pinpoint of only an advantage in posture

and preference rather than an opportunity to be heard.     For the

straightforward reason that the order below thus bears no sign of

any abuse of discretion, I would reject Pinpoint's appeal on the

merits.   See generally In re Myers, 491 F.3d 120, 128 (3d Cir.

2007) (observing that the Bankruptcy Court is accorded "wide

latitude" to "balance the equities when granting relief from the

automatic stay").   Because the majority instead chooses to create

a new and entirely unnecessary precursor battleground that will add

expense and delay while likely never altering the practical outcome

of even a single case, I respectfully dissent.




                               -33-